Title: From John Adams to Joseph Bradley Varnum, 5 January 1813
From: Adams, John
To: Varnum, Joseph Bradley



Sir
Quincy. January 5. 1813

Thanks for your favour of the 12th of last month. The momentous Information is Since confirmed.
As to the Bonds, I have little to Say. It is best to pardon them, upon the whole. The pressure is really hard, very hard upon our Cities and the Countries about them, and the agitation of Mind very great.
The foundation of an American Navy, which I presume is now established by Law, is a grand Æra in the History of the World. The consequences of it, will be greater than any of Us can foresee. Look to Asia and Affrica, to South America and to Europe for its Effects. My private opinion had been for Frigates and smaller Vessells: but I rejoice that the Ideas of Congress have been greater. The foundation of a Solid permanent Navy must be laid.  The four quarters of the World are in a ferment: We Shall interfere every where: nothing but a Navy, under Heaven can secure, protect or defend Us.
It is an Astonishment to every enlightened Man in Europe, who considers Us at all; that We have been So long insensible and inattentive to this great Instrument of national Prosperity; this most efficacious Arm of national Power, Independence and Safety.
I could give you many proofs of this, but I will confine my Self to two.
In June 1779 I dined with Monsieur Thevenot, Intendant of the Navy at Lorient, certainly one of the most experienced, best read, and most Scientific Naval Commanders in Europe! That excellent Officer said to me, in the hearing of The Chevalier de La Luzerne, Mr Marbois and twenty Officers of the French Navy “Your Country is about to become the first Naval Power in the World.” My answer was “It is impossible to foresee, what may happen, a hundred, or two or three hundred years hence: but there is at present no appearance of probability of any great maritime Power in America, for a long time to come. “Hundred Years?” Said Thevenot, “it will not be twenty  years before you will be a match for any of the maritime Powers of Europe.” You Surprise me, Sir, I have no Suspicion or conception of any Such great Things. Will you allow me to ask your reasons for Such an Opinion? “My Reasons!” Said Mr Thevenot. “My reasons are very obvious; You have all the Materials and the knowledge and Skill to employ them; You have Timber, Hemp Tar and Iron, and Seamen and naval Architects equal to any in the World.” I know we have Oak and Pine, and Iron and We may have hemp: but I did not know that our Shipwrights were equal to yours in Europe. “The Frigate in which you came here, Said Mr Thevenot, “(the Alliance Captain Landais)” is equal to any in Europe. I have examined her, and I assure you there is not in the kings Service, nor in the English Navy, a Frigate more perfect and compleat in Materials or Workmanship.” It gives me great pleasure, Sir, to hear your Opinion. I knew we had or might have materials: but I had not flattered myself that We had Artists equal to those in Europe. Mr Thevenot repeated, with Emphasis, “You may depend upon it, there is not in Europe a more perfect Piece of Naval Architecture than your Alliance, and indeed several other of your Frigates that have already arrived here and in other Ports of France.” My reply was, your Character forbids me to scruple any Opinion of yours, in Naval Affairs: But one thing I know, we Delight so much in Peace and hate War so heartily that it will be a long time, before We Shall trouble ourselves much with Naval Forces. We shall probably have a considerable Commerce and Some Nurseries of Seamen: but we had so much wild Land, and the most of Us loved Land so much better than sea, that many years must pass, before we should be ambitious of Power upon the Ocean, We had Land enough. No temptation to go abroad for Conquests. If the Powers of Europe should let us alone, We Should Sleep quietly for ages, without thinking much of Ships of War.
I returned to America and stayed about three months when Congress Sent me to Europe again. We landed at Ferro in Spain. In a few days a french Squadron of five Ships of the Line came in. I was Soon invited to dine with the Admiral, or as the French call him the General, or the Chef d’Escadre, The Count De Sade, with all the officers of the Squadron on board his 80 Gun Ship. At Table in the hearing of all the Company, The Count Said to me “Your Congress will Soon become one of the great maritime Powers.” Not very Soon, Monsieur le Comte; It must be a long time first. “Why a long time? No People have such advantages.” There are many difficulties in the Way: many causes against it. “What difficulties? No Nation has such Nurseries of seamen so near it. You have the best Timber for the Hulks of ships and best Masts and Sparrs. You have Pitch Tar and Turpentine. You have Iron plenty and I am informed you grow hemp. And you have Skillful Shipbuilders. What is wanting?” The Will, Monsieur le Comte, the Will will be wanting if nothing else. “We have a Maxim, among Us, Mariners, that, with Wood, Hemp and Iron, a Nation may do what it pleases. If you get your Independence, as I doubt not you will, the Trade of all Nations will be open to you, and you will have a very extensive Commerce; and Such a Commerce will want protection.” We must have a considerable Commerce, but our Lands will be so much out of proportion to our Trade, that if the Powers of Europe do not disturb Us, it must be ages before We Shall want a Navy, or be willing to bear the expence of it.
I Said I would give you two Anecdotes. I will add a third. In 1778 I went to France in The Boston Frigate. We took a very rich Prize commanded by a Captain who had Served twenty years in the British Navy several of them as a Lieutenant. The Captain Soon became very curious to examine the Ship. Captain Tucker allowed him to see every Part of her. As We lived together in the Cabin, We became very intimate. He frequently expressed to me his Astonishment. He Said “he had never seen a compleater ship; that there was not a Frigate in the Royal Nay better built, of better materials, or more perfectly equipped, furnished or Armed. However, he added, you are the rising Country of the World and if you can Send to Sea Such Ships as this, you will Soon be able to do great Things.”
As I believe you are by this time tired with reading old Anecdotes I will Subscribe without Ceremony
John Adams